PER CURIAM:
Ray Lopez, counsel for Williamson Dimanche, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Dimanche has filed a document that we have construed as a motion for an extension of time to file a supplemental reply to the Anders motion. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is- correct. Dimanche was able to file a response to counsel’s brief raising several issues of alleged arguable merit. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Dimanche’s conviction and sentence are AFFIRMED. Because Dimanche had opportunity to file an extensive response to counsel’s motion, his motion for an extension of time to file a supplemental reply is DENIED.